Citation Nr: 1758479	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  12-04 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Setter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1985 to October 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  During the course of the appeal, jurisdiction over this matter was transferred to the RO in Fort Harrison, Montana.  

In September 2013, at a Board video conference hearing, the Veteran presented testimony relevant to the appeal from the RO in Fort Harrison, Montana, before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript is of record.

The Board remanded the issues on appeal for additional development in April 2014.  The directives having been substantially complied with, the matter again is before the Board. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  A lumbar back disability was not manifest during active service, and is not shown to be causally or etiologically related to an in-service event, injury, or disease.

2.  A lumbar back disability is not caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for a lumbar back disability are not met.  38 U.S.C. § 1110, 1131 (West 2012); 38 C.F.R. §§ 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed.Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

II. Service Connection for Lumbar Back Disability

A. Legal Criteria for Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may also be granted for disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or aggravated by a service-connected disability.  See 38 C.F.R. § 3.310 (2017); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id.  Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period.  Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C. § 7104(a) (West 2012).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C. § 5107 (West 2012); 38 C.F.R. §§ 3.102, 4.3 (2017). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

B. Evidence and Analysis

The Veteran asserts his low back pain is a result of his service-connected right knee disabilities, saying his back hurts all the time from dragging along his bad leg, and that his bad back has cost him several jobs since he is unable to kneel down on both knees during his work as an automotive tire mechanic.  The Veteran is currently service-connected for posteromedial rotary instability of the right knee, and stress fracture right tibia, healed, with arthritis.

The Veteran's active service treatment records from August 1985 to October 1986 show one entry for a back pain complaint in September 1985. No description of the incident leading to this complaint is available.  The record notes there was no trauma to the back.  The remainder of the Veteran's service treatment records has no further entries or followup for any kind of back complaint.  The Veteran left active service as a result of knee conditions that are now service connected.

In February 2011, the Veteran received a VA examination that included his lumbar back condition.  The Veteran stated he worked at an automotive tire shop but had not sought back care in the 24 years since he exited the military.  The Veteran complained of lower left back pain when he walks, sits, stands, or lifts for too long.  The examiner diagnosed a degenerative joint disease of the lumbar spine, but opined that it was less likely than not the Veteran's complaints of low back pain are due to or related to service-connected knee disabilities, and that there was no evidence to indicate the service connected conditions had permanently and abnormally aggravated the low back condition.  The examiner's rationale was that his lumbar degenerative joint disease simply developed due to aging, employment, and other activities.

In January 2012, the Veteran received a VA examination and opinion regarding his claimed lumbar back condition.  This examiner, noting that January 2012 x-rays provided a normal evaluation of the lumbar spine, determined that the Veteran does not have diagnostic evidence of lumbar spine pathology as late as 2012.  In his opinion, the examiner stated that it was less likely than not the Veteran's claimed lumbar back condition was due to an in-service injury, event, or illness.  The rationale was the examiner did not find any current pathology for a lumbar condition.  Additionally, for the possibility of secondary service connection, the claimed condition is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service connected condition.  The rationale was that prior to 2000 the Veteran had no complaints of a knee condition and that his gait was normal.  After an incident where there was a twisting injury, the Veteran sought treatment for the pain, but in light of the absence of x-ray evidence, the examiner opined the Veteran suffered a new injury in 2000, 14 years after discharge, and that is the likely cause of the Veteran's current complaints of lumbar back pain.  The examiner also noted with the same rationale that there was no evidence to indicate the Veteran's service connected right knee disability had permanently aggravated his back condition beyond what would normally be expected.

In August 2012, the Veteran received a VA examination and opinion regarding service connection for his lumbar back disability.  A lumbar spine strain was diagnosed.  The examination referenced the January 2012 imagery results as mentioned above but no additional opinion was provided.

The Veteran received a VA opinion in February 2013 for his lumbar back disability.  This examiner, noting that January 2012 x-rays provided a normal evaluation of the lumbar spine, determined that the Veteran does not have diagnostic evidence of lumbar spine pathology as late as 2012.  Based on that, this examiner determined the Veteran's low back complaint is not due to, caused by, or permanently and abnormally worsened beyond normal expected progression by the service connected right knee or service connected right tibia stress fracture.

In October 2013, the Veteran's physical therapist who treated the Veteran May to July 2011 provided a letter which stated the Veteran walked with a limp from a knee condition-"an antalgic gait" -which "could cause or aggravate back symptoms."   It was indicated that gait deficits may have caused, or may be contributing to the Veteran's current low back pain.  

In 2011 and 2014, the Veteran sought Social Security Administration disability, and the evidence file contains the medical records relating to the Veteran's knee conditions and complaints about his lumbar spine condition, but there is no discussion about possible nexus of the lumbar spine condition either back to service or a relationship to the Veteran's knee conditions.  Referenced records include a June 2011 low back pain complaint.  The Veteran was denied Social Security disability twice, in October 2011 and again in March 2014; the record indicated diagnoses of joint dysfunction, spine disorders, asthma, affective and anxiety disorders, substance addiction disorders, and personality disorders.

The Veteran received a VA examination in July 2014 for his lumbar spine disability.  The examiner diagnosed lumbosacral strain.  The Veteran complained of daily pain of a 5 or 6 on a scale of 1 to 10 that will flare up to about 9 or 10 about once a week if he sits wrong or stands wrong.  The pain is described as across the lower back.  No radicular symptoms were noted.  There was no total incapacitating over the past 12 months related to his claimed back condition.  Current treatment includes a TENS machine along with a heating pad and an analgesic cream.  The Veteran indicated to this examiner that he had no memory of the in-service 1985 event documented as low back pain in his service treatment records.  The Veteran noted his back pain began with a year of discharge and was initially intermittent and became more constant over the years.  He indicated he was homeless most of his adult life and hitchhiked a lot so he never sought treatment for his back.

This examiner provided an opinion regarding direct service connection, noting the claimed condition of lumbar back disability was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner's rationale was that the Veteran could not connect his claimed lumbar back pain disability back to service, and the previously described 1985 service medical treatment note for a low back complaint had no further mention in the service treatment records or within one year of service.  The first indication of the Veteran's seeking treatment for his lumbar back pain is October 2010 when he sought "to increase his disability for his leg injury."  This treatment note mentions knee pain as well as a gradual onset of back pain.  The examiner noted the Veteran worked at manual labor jobs for years, increasing the possibility of low back strain.  The examiner opined that the chronic lumbar back pain diagnosed for this Veteran is the result of a gradual increase in symptoms over time due to a life of manual labor occupations.  The examiner referenced the October 2013 letter from the physical therapist that the Veteran walked with a limp, possibly due to knee and back problems, but cited references to peer-reviewed scientific literature that does not support the assertion that the nature and severity of his service-connected knee condition would cause or aggravate the lumbar back beyond its natural progression.

Additionally, this examiner provided an opinion regarding secondary service connection.  The examiner stated that the claimed condition is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service connected condition.  The examiner's rationale was that the Veteran could not recall his one back complaint documented in the service treatment records, which had no further mention upon separation from active service.  The examiner noted the first complaint in the record about the Veteran's lower back condition came in October 2010 in a primary care treatment note that the Veteran was seeking to increase his disability for his leg injury with the complaint of gradual onset of back pain.  The examiner continued, opining that the Veteran worked manual labor jobs for years, which created a chronic strain on the back.  The examiner also noted that the bulk of medical literature pertinent to the claim does not support the assertion that the knee condition would cause or aggravate his back condition beyond normal progression.  

The Board finds the VA examinations and opinions and other VA physician treatment notes to be probative, because the examiners were thorough and examined the Veteran's claims file in detail.  The February 2011, January 2012, August 2012, February 2013, and July 2014 VA examinations and opinions were sound and thorough, and had sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting medical literature and clinical data. See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005).  The July 2014 opinion thoroughly discussed both direct and secondary service connection, to include the possibility of the service-connected right knee disabilities.  

Upon review of the evidence of record, the Board finds that the weight of the competent and probative evidence does not demonstrate that entitlement to service connection is warranted for the Veteran's claimed lumbar back condition.  The previously mentioned VA examinations find diagnoses of lumbar back conditions, and thus the requirement for a current disability is met.  However, beyond the one complaint in the September 1985 service treatment record regarding a low back complaint with no further mention, there is no evidence in the record of a problem with the lumbar back until 2010, 24 years after active service.  The Board finds that the VA medical opinions are the most probative evidence and demonstrate that the back condition was not incurred in service and is not caused or aggravated by a service-connected disability.  The October 2013 statement of the private physical therapist has no probative value because the opinion is speculative, indicating that the gait deficits may have caused, or may be contributing to the Veteran's current low back pain.  This opinion is outweighed by the competent and probative VA opinions.  See McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006); Bostain v. West, 11 Vet. App. 124 (1993).

The Board notes the buddy statements that provide insight into the current condition of the Veteran and his asserted lumbar back pain, but those observations do not include any opinion, competent or otherwise, as to the nexus of the Veteran's claimed back condition.  The Board also notes the Veteran's consistent lay statements and other complaints in the record regarding his low back pain, and notes also that a lumbar back strain has been diagnosed multiple times by VA.  Generally, lay evidence is probative with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Lay evidence on its own can be sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg. Id.  A layperson cannot provide evidence as to more complex medical questions and, specifically, cannot provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever). See 38 C.F.R. § 3.159(a)(2).
	
To the extent that the Veteran can observe symptoms such as pain in the lower back, he is competent to comment on and endorse these symptoms.  However, the determination of the etiology of lumbar back pain is a complex medical determination beyond his competence.  See Layno v. Brown, 6 Vet. App. 465 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Accordingly, his assertions to that effect are of no probative value.
  
Because the Veteran has no in-service or related disease or injury that occurred in service or within one year after leaving active service that is not already accounted for in his other service-connected disabilities, the Veteran fails the second prong of the test for entitlement to direct service connection. See Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  .

Further, the Board has considered the Veteran's contentions that his lumbar back condition arose from his service-connected knee disabilities.  The weight of the competent and probative medical opinions demonstrate that the service-connected knee condition do not cause or aggravate the back condition.  

Based on the above, the Board finds that the weight of the competent and credible evidence demonstrates that the Veteran's claimed lumbar back condition was not incurred in service and was not caused or aggravated by the Veteran's service-connected disabilities.  For these reasons, the Board finds that a preponderance of the evidence is against the claim of service connection for a lumbar back condition on a direct or secondary basis, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a lumbar back disability is denied.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


